DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed as a result of Terminal Disclaimer filed on July 11, 2022.
3.	The closest relevant arts are the European Patent (WO 2016/096786 A), the European Patent (EP 2,228,116 A), the European Patent (WO 2014/077053 A) and the European Patent (WO 00/32298 A).
4.	The European reference (-786) teaches an air quality system (see Fig. 1) comprising an air pre-cleaner (12) having a pre-cleaner housing and a filter disposed inside the pre-cleaner housing, a filter identification component (14) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and a control module (18) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field.  The European reference (-786) also teaches an air quality system monitoring method comprising the steps of providing an air pre-cleaner (12) having a pre-cleaner housing, providing a filter disposed inside the pre-cleaner housing, providing a filter identification component (14) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and providing a control module (18) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field, obtaining both control module data and filter identification component data from the control module (18), and adjusting the air quality system based on the control module data and the filter identification component data.
5.	The European reference (-116) teaches an air quality system (see Fig. 1) comprising an air pre-cleaner (14) having a pre-cleaner housing and a filter disposed inside the pre-cleaner housing, a filter identification component (18) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and a control module (20) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field.  The European reference (-116) also teaches an air quality system monitoring method comprising the steps of providing an air pre-cleaner (14) having a pre-cleaner housing, providing a filter disposed inside the pre-cleaner housing, providing a filter identification component (18) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and providing a control module (20) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field, obtaining both control module data and filter identification component data from the control module (20), and adjusting the air quality system based on the control module data and the filter identification component data.
6.	The European reference (-053) teaches an air quality system (see Fig. 2) comprising an air pre-cleaner with filters (20A & 20B) having a pre-cleaner housing and filters disposed inside the pre-cleaner housing, a filter identification component (tags 30A & 30B) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and a control module (200) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field.  The European reference (-053) also teaches an air quality system monitoring method comprising the steps of providing an air pre-cleaner having a pre-cleaner housing, providing filters disposed inside the pre-cleaner housing, providing a filter identification component (30A & 30B) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and providing a control module (200) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field, obtaining both control module data and filter identification component data from the control module (200), and adjusting the air quality system based on the control module data and the filter identification component data.
7.	The European reference (-298) teaches an air quality system (see Fig. 1) comprising an air pre-cleaner having a pre-cleaner housing and a coalescing filter (4) disposed inside the pre-cleaner housing, a filter identification component (transponder 54) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter (4), and a control module (55) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field.  The European reference (-298) also teaches an air quality system monitoring method comprising the steps of providing an air pre-cleaner having a pre-cleaner housing, providing a filter (4) disposed inside the pre-cleaner housing, providing a filter identification component (54) positioned within the pre-cleaner housing at a first position, the filter identification component being mounted on the filter, and providing a control module (55) positioned within the pre-cleaner housing at a second position and being configured to emit an electrical field and communicate with the filter identification component via the emitted electrical field, obtaining both control module data and filter identification component data from the control module (55), and adjusting the air quality system based on the control module data and the filter identification component data.
8.	Claims 1-20 of this instant patent application differ from the disclosure of any one of the European Patent (WO 2016/096786 A), the European Patent (EP 2,228,116 A), the European Patent (WO 2014/077053 A) and the European Patent (WO 00/32298 A) in that the control module has a first antenna, the first antenna extending circumferentially within the precleaner housing, the filter identification component has a second antenna, the control module emits the electrical field via the first antenna, and the control module communicates with the filter identification component by exchanging data between the first and second antennas.  As shown in Applicant’s specification, paragraph 0099, the RCM antenna board (118) is mounted in the precleaner housing (11) and as having a "horseshoe shape" so as to be mounted on a surface of the manifold (12).  Applicant’s Figures 18, 19 and 22 show the antenna board (118).  In particular, Figure 22 shows how this horseshoe-shaped antenna board (118) is mounted in the precleaner housing (11).  Figure 22 shows that, due to the horseshoe shape, the antenna board (118) extends in a circumferential direction of the precleaner housing (11) (i.e., in a direction along the inner circumference of the precleaner housing 11). 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 18, 2022